UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-54A NOTIFICATION OF ELECTION TO BE SUBJECT TO SECTIONS 55 THROUGH 65 OF THE INVESTMENT COMPANY ACT OF 1940 FILED PURSUANT TO SECTION 54(a) OF THE ACT The undersigned business development company hereby notifies the Securities and Exchange Commission that it elects, pursuant to the provisions of Section 54(a) of the Investment Company Act of 1940 (the “Act”), to be subject to the provisions of Section 55 through 65 of the Act and, in connection with such notification of election, submits the following information: Name: Goldman Sachs Liberty Harbor Capital, LLC Address of Principal Business Office: 200 West Street New York, New York 10282 Telephone Number: 212-902-0300 Name and Address of Agent for Service of Process: Jonathan Lamm Goldman Sachs Liberty Harbor Capital, LLC 200 West Street New York, New York 10282 Copy to: Paul D. Tropp, Esq. Fried, Frank, Harris, Shriver & Jacobson LLP 1 New York Plaza New York, New York 10004 Geoffrey R.T. Kenyon, Esq. Richard Horowitz, Esq. DechertLLP 1095 Avenue of the Americas New York, New York 10036 Margery K. Neale, Esq. Maria Gattuso, Esq. Willkie Farr & Gallagher 787 Seventh Avenue New York, New York 10019 Check on of the following: [X] The company has filed a registration statement for a class of equity securities pursuant to Section 12 of the Securities Exchange Act of 1934. Give the file number of the registration statement or, if the file number is unknown or has not yet been assigned, give the date on which the registration statement was filed: March 29, 2013 [] The company is relying on Rule 12g-2 under the Securities Exchange Act of 1934 in lieu of filing a registration statement for a class of equity securities under that Act. The file number of the registration as an investment company pursuant to Section 8(a) of the Act, if any, of the company: The file number of the registration as an investment company pursuant to Section 8(a) of the Act, if any, of any subsidiary of the company: The undersigned company certifies that it is a closed-end company organized under the laws of Delaware and with its principal place of business in New York; that it will be operated for the purpose of making investments in securities described in Section 55(a)(1) through (3) of the Investment Company Act of 1940; and that it will make available significant managerial assistance with respect to issuers of such securities to the extent required by the Act. SIGNATURES Pursuant to the requirements of the Act, the undersigned has caused this Notification of Election to be Subject to Section 55 through 65 of the Investment Company Act of 1940 to be duly signed on its behalf in the City of New York and State of New York on the 29th day of March, 2013. GOLDMAN SACHS LIBERTY HARBOR CAPITAL, LLC By: /s/ Jonathan Lamm Name:Jonathan Lamm Title: Chief Financial Officer and Treasurer Attest: /s/ Brendan McGovern Name: Brendan McGovern Title:Chief Executive Officer and President
